Order entered September 28, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00651-CV

                          RUTH TORRES, Appellant

                                        V.

    UNAUTHORIZED PRACTICE OF LAW COMMITTEE FOR THE
            SUPREME COURT OF TEXAS, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-07071

                                     ORDER

      Before the Court is appellant’s September 27, 2021 motion for extension of

time to file her brief. Appellant explains the extension is necessary, in part,

because the clerk’s record is incomplete and a supplemental clerk’s record has

been requested.

      We GRANT the motion to the extent we ORDER Dallas County District

Clerk Felicia Pitre to file, no later than October 8, 2021, the supplemental clerk’s

record requested by appellant on September 27, 2021. We RESET the deadline
for filing appellant’s brief to thirty days from the filing of the supplemental clerk’s

record.

      We note Tenesa Shaw, Official Court Reporter for the 192nd Judicial

District Court, has filed a corrected volume 4 of the reporter’s record.

Accordingly, we STRIKE volume 4 of the reporter’s record filed August 23, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE